Title: John A. Dix’s Memoir of his Monticello Visit, [after 19 February 1820], document 2 in a group of documents on John A. Dix’s Visit to Monticello, 19 February 1820
From: Dix, John Adams
To: 


						II. John A. Dix’s Memoir of his Monticello Visit
						
							
								
									
										after 19 Feb. 1820
									
								
							
							In the spring of —— I went with General Brown on an excursion into the interior of Virginia, the chief object of which was to pay a visit to Mr. Madison and Mr. Jefferson. Our first pause was at Montpelier, the residence of the former, in Orange County. It was under his administration that the general received the commission which laid the foundation of his military reputation, and I need not say that the meeting was a cordial one on both sides. We passed two days with him, charmed with his interesting and instructive conversation, the graceful and unaffected hospitality of his wife, and the devoted attention of his son, Payne Todd. Mr. Madison was of low stature and quiet manners, and with no physical traits to mark the eminence he had attained; but his conversation, though simple and unpretending, would soon have impressed one entirely ignorant of his political career with the conviction that he was a man of great intellectual power, with a large and varied experience in public affairs.
							Mr. Jefferson, whose house (Monticello), in Albemarle County, we reached the night of the day on which we left Montpelier, contrasted strongly in person and manners with Mr. Madison. He was tall, dignified, and stately, less conversational, except when warmed by a congenial topic, but commenting with singular frankness and freedom on men as well as things. I cannot better illustrate this last trait than by repeating a remark in regard to Mr. Monroe, who was President of the United States from 1817 to 1825, and to whom, I believe, he was attached by a life-long friendship. “Monroe,” he said, “was a man of remarkable judgment and common-sense. If an object was placed before him he would be sure to reach it, but he could never tell you how he got there.” He spoke of the family of Louis XVI. with great contempt, with an obvious sympathy with the French Revolution, apart from its atrocities. The leaning of Mr. Madison in the same direction may be referred, perhaps, without a forced construction to the fact that he gave a French name to his residence. Mr. Jefferson must unquestionably be considered, when his varied accomplishments are taken into account, the most remarkable man of his time. He was a natural philosopher, profoundly versed in political science, an accomplished musician, and a tasteful architect. His house, designed by himself, was a faultless specimen of Italian architecture. I was much addicted in my young days to drawing, and as I was finishing a sketch of it he came along, and, looking over my shoulder, said, much to my gratification, “Very exact.” I believe this sketch furnished the illustration in Randall’s Life of Jefferson. The preceding year, while at an evening party in New York, at which there was a good deal of music, Captain Bibby, the host, said to me, “I see you are very fond of music; do you play on any instrument?” I answered that I played a little on the violin. “That,” said he, “was my instrument when I was a young man.” He then told me that he was an aide-de-camp of the British General Frazer, who was killed at Saratoga a few days before the surrender of Burgoyne; that he was sent as a prisoner of war to Charlottesville, three miles from Monticello, and that he had played duets with Mr. Jefferson on the violin. He added, “Mr. Jefferson was one of the best amateur violinists I ever knew.”
							I mentioned this conversation to Mr. Jefferson, who remembered Captain Bibby perfectly; and he then told me he had practised four hours a day on the violin for ten years when he was a young man; that he had taken lessons of one of the first violinists in France while he was Minister at Paris, and that he gave up his violin when he became Secretary of State to General Washington. He added, “I wish I had learned to play on the harpsichord, as my fingers are too stiff for the violin, for in that case I might have amused myself in my old age.”
							I was very much surprised at these personal revelations. I had practised on the violin two hours a day for five years, and was able to play music not very difficult. But I gave up my violin soon afterward, for I said to myself, “If Mr. Jefferson gave up his after so much more practice than I, I will act on his suggestion, and learn the piano sufficiently well to amuse myself.” I did so; and I will add that I do not think I have ever lost any valuable time by studying music; for my practice has always been after full hours of labor, when I should otherwise have given myself up to lounging.
						
						
							
								
   
   Printed in Morgan Dix, comp., Memoirs of John Adams Dix (1883), 1:58–60.


							
							
								
   
   Dix’s sketch of Monticello is reproduced elsewhere in this volume. Henry S. Randall’s 1858 life of jefferson incorporated a description of Dix’s conversation with Thomas bibby but did not use his sketch of Monticello. It did appear, however, in a different biography published in 1832 (Randall, LifeHenry S. Randall, The Life of Thomas Jefferson, 1858, 3 vols., 1:xiii, 132–3; B. L. Rayner, Sketches of the Life, Writings, and Opinions of Thomas Jefferson; with selections of the most valuable portions of his voluminous and unrivaled Private Correspondence [1832], 522–3).


							
						
					